Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21, as filed 08/12/2021, are examined herein. 

Claim Rejections - 35 USC § 101
Claim(s) 1-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “system for determining passenger payment status and generating a map of passenger locations”. 
Claim 1 is directed to the abstract idea of “determining passenger payment status” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “identifying a seat in which a passenger is seated in a conveyance having multiple seats based on …; determining a payment status of the ticket of the passenger using …; and generating a map of the conveyance indicating the seat in which the passenger is seated and the payment status of the ticket of the passenger”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a hardware processor, non-transitory computer readable media, a passenger device, and the use of wireless signals”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of determining passenger payment status.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining passenger payment status using computer technology (e.g. processor and a passenger device).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as “displaying the map on a device of a conductor”; activating a ticket, and the use of ultra wide band technology to determine location.  These additional elements represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of determining passenger payment status.
Dependent claims 2-7, 9-14, and 16-21 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 14-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140125355 (Grant).

Regarding claims 1, 8, and 15, Grant teaches a system, comprising: 
a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform operations comprising: ([0028] remote server; [0066] and FIG.1)
identifying a seat in which a passenger is seated in a conveyance having multiple seats based on wireless signals exchanged with a device of a passenger; ([0013]) “process a wireless signal ... within range of”)
determining a payment status of the ticket of the passenger using the wireless signals; and ([0019] “indication of the validity of occupancy”; [0026])
generating a map of the conveyance indicating the seat in which the passenger is seated and the payment status of the ticket of the passenger. ([0027] “vehicle plan”)

Regarding claims 2, 9, and 16, Grant teaches the system of claim 1, wherein the operations further comprise: 
displaying the map on a device of a conductor of the conveyance. ([0027] “vehicle plan”; [0030-0031] “passenger occupancy information device”, “suitable to be carried by a conductor”)

Regarding claims 3, 10, and 17, Grant teaches the system of claim 1, wherein the operations further comprise: 
displaying the payment status of the ticket of the passenger map on a device of a conductor of the conveyance. (FIG. 4a and FIG. 4b, [0095-0102] “communications device … carried by a controller”, 

Regarding claims 4, 11, and 18, Grant teaches the system of claim 1,  wherein the operations further comprise: 
responsive to determining the payment status of the ticket of the passenger is paid, activating the ticket of the passenger. ([0074-0078] “validate”, “ticket/code validity”; [0080-0093] ticket validity rules)

Regarding claims 7, 14, and 21, Grant teaches the system of claim 1, wherein the wireless signals comprise at least one of: 
ultrawideband (UWB) signals; Bluetooth signals; and WiFi signals. ([0119] “occupancy sensing”; [0075] “wi-fi®… Bluetooth®”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140125355 (Grant) in view of US 20160182548 (Ghabra).

Regarding claims 5, 12, and 19, Grant teaches the system of claim 1, and Grant further teaches: 
identifying the seat in which the passenger is seated based on the location of the device of the passenger relative to the conveyance and locations of the multiple seats of the conveyance. (FIG. 4a and FIG. 4b, [0053] “occupancy detector … indicative of the presence of an occupant in the seat.)
Grant does not teach, but Ghabra does teach: 
wherein identifying the seat in which the passenger is seated using the wireless signals comprises determining multiple times-of-flight of the wireless signals; (FIG. 1; FIG. 4 #152, [0021]”time of flight”)
determining a location of the device of the passenger relative to the conveyance based on the multiple times-of-flight; and (FIG. 4 #152, [0021] “locate the actual zone … wireless device … is positioned within.”)
Further, it would have been obvious, as of the filing date of the instant invention, to combine the wireless passenger location system and method of Grant with the use of time-of-flight localization of Ghabra, because Ghabra explicitly teaches [0005] the motivation of using time-of-flight measurements to determine the location of a wireless device in relation to a base station in the vehicle. See MPEP 2143.I.G.

Claim(s) 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140125355 (Grant) in view of US 20140207538 (Jin).

 Regarding claims 6, 13, and  20, Grant teaches the system of claim 1, and further teaches journey data and journey analysis.  ([0079] “journey data”; [0090] “occupied from location” [0108] “journey analysis …with respect to …stations and services”) However, Grant does not explicitly teach, but Jin does teach:
wherein the operations further comprise: determining whether the passenger's use of the conveyance has exceeded the value of the ticket; and (FIG. 7 #S731 “pass penalty fare module”; [0117] “one stage limit is exceeded”)
responsive to determining the passenger's use of the conveyance has exceeded the value of the ticket, sending a message to the device of the passenger, wherein the message prompts the passenger to make an additional payment. (FIG. 7 #S725 “single fare module parameter prompting” #S734 “section fare module parameter prompting; [0064] fare modules; [0017] “prompt for an input for a parameter for an excess fare per stage … when one stage limit is exceeded.” )
Further, it would have been obvious, as of the filing date of the instant invention, to combine the wireless passenger location system and method of Grant with the use of transportation fare management of Jin, because Jin explicitly teaches [0062], [0066] a transport fare per boarding distance; and (claim 7) the use of geographical location as an attribute for the determination of fare. See MPEP 2143.I.G.


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100144375 (Pfister) determine the local itinerary of a user of a variety of public means of transportation. Based on said determined itinerary then the travel cost can be equitably distributed among the individual operators of the means of transportation.
US 20110060600 (Fox) GPS signals to determine start point, end point, trip duration, trip distance.
US  20120158443 (Kim) [0034] UWB FIG. 3 digital tickets for airplane, movie
US 20160292515 (Jia) [0061] time of flight localization for elevator passengers. 
US 20200066060 (Feuillette) A passenger identifier is received from a mobile communication device of a passenger on the vehicle via short range communication. Encrypted transaction data is generated, based on the user identifier, localization data, and a timestamp. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/CLAIRE A RUTISER/Examiner, Art Unit 3692